Exhibit 10.3
SECURITY AGREEMENT
     Security Agreement (this “Agreement”), dated as of March 13, 2009, between
Insulet Corporation (“Obligor”) in favor of Deerfield Private Design Fund, L.P.,
Deerfield Private Design International, L.P., Deerfield Partners, L.P. and
Deerfield International Limited (together, the “Secured Party”).
W I T N E S S E T H:
     WHEREAS, Obligor has entered into a Facility Agreement, dated as of the
date hereof (the “Facility Agreement”), with the Secured Party;
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Obligor and the Secured Party agree as follows:
1. Grant of Security Interest.
     (a) To secure payment and performance of the Obligations (as defined
below), Obligor hereby grants to Secured Party a security interest in all
property and interests in property of Obligor, whether now owned or hereafter
acquired or existing, and wherever located (together with all other collateral
security for the Obligations at any time granted to or held or acquired by
Secured Party, collectively, the “Collateral”), including, without limitation,
the following:

  (i)   all Accounts;     (ii)   all Receivables;     (iii)   all Equipment;    
(iv)   all General Intangibles;     (v)   all Inventory;     (vi)   all
Investment Property ; and     (vii)   all proceeds and products of (i), (ii),
(iii), (iv) (v) and (vi).

     Notwithstanding anything herein to the contrary, in no event shall the
security interest granted under Section 1 attach to any of the following
property or assets: (1) any of the outstanding capital stock of a foreign
Subsidiary of the Obligor, except, with respect to first-tier foreign
Subsidiaries only, up to 65% of the voting power of all classes of capital stock
of such Foreign Subsidiary entitled to vote; (2) assets sold by Obligor in
compliance with the Facility Agreement; (3) assets subject to a Permitted Lien
(as defined in the Facility Agreement), in each case, only to the extent and for
so long as the documents related to such Lien prohibit the attachment of a
security interest under this Agreement; and (4) any vehicles.

 



--------------------------------------------------------------------------------



 



     (b) Perfection of Security Interests.
          (i) Obligor authorizes Secured Party (or its agent) to file at any
time and from time to time such financing statements with respect to the
Collateral naming Secured Party or its designee as the secured party and Obligor
as debtor, as Secured Party may require, and including any other information
with respect to Obligor or otherwise required by part 5 of Article 9 of the UCC
of such jurisdictions as Secured Party may determine, together with any
amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on or after the date hereof. In no event
shall Obligor at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Secured Party or its
designee as secured party and Obligor or any affiliate of Obligor as debtor
without the prior written consent of Secured Party.
          (ii) Obligor shall take any other actions reasonably requested by
Secured Party from time to time to cause the attachment and perfection of, and
the ability of Secured Party to enforce, the security interest of Secured Party
in the Collateral.
2. Covenants Relating to Collateral; Indebtedness; Dividends. Obligor covenants
that:
     (a) it shall at all times: (i) be the sole owner of each and every item of
Collateral and (ii) defend the Collateral against the claims and demands of all
persons except for Permitted Liens as defined in the Facility Agreement;
     (b) it will comply with the requirements of all agreements relating to
premises where any Collateral is located except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings or
where the failure to so comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect;
     (c) it will give Secured Party twenty (20) days’ prior written notice of
any change to its legal name;
     (d) it will give Secured Party twenty (20) days’ prior written notice of
any change to its chief executive office or its mailing address; and
     (e) it will give Secured Party twenty (20) days’ prior written notice of
any change to its type of organization, jurisdiction of organization or other
legal structure.
3. Remedies.
     (a) Upon the occurrence and during the continuance of an Event of Default
(as defined in the Facility Agreement), (i) Secured Party shall have the right
to exercise any right and remedy provided for herein, under the UCC and at law
or equity generally, including, without limitation, the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process; and (ii) with or without having
the Collateral at the time or place of sale, Secured Party may sell the
Collateral, or any part thereof, at public or

2



--------------------------------------------------------------------------------



 



private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as
Secured Party may elect in compliance with the UCC.
4. Representations and Warranties. Obligor hereby represents and warrants to
Secured Party that:
     (a) (i) Obligor is a corporation duly organized and validly existing under
the laws of Delaware.
          (ii) the exact legal name of Obligor is as set forth on the signature
page of this Agreement. Obligor has not, during the past five years, been known
by or used any other composite or fictitious name or been a party to any merger
or consolidation, or acquired all or substantially all of the assets of any
Person, or acquired any of its properties or assets out of the ordinary course
of business.
          (iii) the chief executive office and mailing address of Obligor are
located only at the address identified as such on Schedule 4(a)(iii) and its
only other places of business and the only other locations of Collateral, (other
than Collateral in transit or out for repair), if any, are at the addresses set
forth on Schedule 4(a)(iii).
5. Expenses of Obligor’s Duties; Secured Party’s Right to Perform on Obligor’s
Behalf.
     (a) Obligor’s agreements hereunder shall be performed by it at its sole
cost and expense.
     (b) If Obligor shall fail to do any act which it has covenanted to do
hereunder, Secured Party may (but shall not be obligated to) do the same or
cause it to be done, either in its name or in the name and on behalf of Obligor,
and Obligor hereby irrevocably authorizes Secured Party so to act.
6. No Waivers of Rights hereunder; Rights Cumulative.
     (a) No delay by Secured Party in exercising any right hereunder, or in
enforcing any of the Obligations, shall operate as a waiver thereof, nor shall
any single or partial exercise of any right preclude other or further exercises
thereof or the exercise of any other right. No waiver of any of the Obligations
shall be enforceable against Secured Party unless in writing and signed by an
officer of Secured Party, and unless it expressly refers to the provision
affected; any such waiver shall be limited solely to the specific event waived.
     (b) All rights granted Secured Party hereunder shall be cumulative and
shall be supplementary of and in addition to those granted or available to
Secured Party under any other agreement with respect to the Obligations or under
applicable law and nothing herein shall be construed as limiting any such other
right.
7. Termination and Release.

3



--------------------------------------------------------------------------------



 



     (a) This Agreement shall continue in full force and effect until all
Obligations (other than contingent indemnification obligations) shall have been
paid and satisfied in full. Upon the payment in full of all Obligations (other
than contingent indemnification obligations) and the termination or expiration
of the Secured Party’s obligation to make Loans under the Facility Agreement,
the security interest granted hereby shall terminate automatically and all
rights to the Collateral shall automatically revert to the Obligor. Upon any
such termination, the Secured Party shall, at the Obligor’s expense, promptly
execute and deliver to the Obligor all releases and other documents as the
Obligor shall reasonably request to evidence such termination and shall take
such other action reasonably necessary for the release of the Liens created
hereby on the Collateral.
     (b) If any Collateral shall be sold, transferred or otherwise disposed of
by the Obligor in a transaction permitted by the Facility Agreement, then the
Secured Party, at the request and sole expense of the Obligor, shall promptly
execute and deliver to the Obligor all releases and other documents, and take
such other action, reasonably necessary for the release of the Liens created
hereby on such Collateral.
8. Governing Law; Jurisdiction; Certain Waivers.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of New York applied to contracts to be performed wholly
within such State. Any judicial proceeding brought by or against Obligor with
respect to any of the Obligations or this Agreement may be brought in any court
of competent jurisdiction in such State, and, by execution and delivery of this
Agreement, Obligor accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of such court and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Obligor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Obligor at
its address set forth in Section 10, and service so made shall be deemed
completed five (5) days after the same shall have been so deposited in the mails
of the United States of America. Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of Secured Party
to bring proceedings against Obligor in the courts of any other jurisdiction.
Obligor waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Any judicial proceeding by Obligor
against Secured Party involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Agreement or any
related agreement, shall be brought only in a federal or state court located in
The City of New York, State of New York.
     (b) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CAUSE OF ACTION SHALL BE DECIDED BY A COURT

4



--------------------------------------------------------------------------------



 



TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
9. Additional Definitions. As used herein:
     (a) All terms used herein which are defined in Article 1 or Article 9 of
the UCC shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Obligor and Secured Party pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”.
     “Obligations” means:
     (1) the full and prompt payment by Obligor when due of all obligations and
liabilities to Secured Party, whether now existing or hereafter arising, under
the Financing Documents and the due performance and compliance by Obligor with
the terms thereof;
     (2) any and all sums advanced in accordance with the terms of the Financing
Documents or applicable law by Secured Party in order to preserve the Collateral
or to preserve the Secured Party’s security interest in the Collateral; and
     (3) in the event of any proceeding for the collection or enforcement of any
obligations or liabilities of Obligor referred to in the immediately preceding
clauses (1) and (2) the reasonable expenses of re-taking, holding, preparing for
sale, selling or otherwise disposing of or realizing on the Collateral, or of
any other exercise by Secured Party of its rights hereunder, together with
reasonable and documented attorneys’ fees and court costs.
     “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment

5



--------------------------------------------------------------------------------



 



of such statute except as Secured Party may otherwise determine) or, when the
context implies, the Uniform Commercial Code as in effect from time to time in
any other applicable jurisdiction.
     The words “it” or “its” as used herein shall be deemed to refer to
individuals and to business entities.
10. Notices. Any communication required or permitted pursuant to this Agreement
shall be deemed given (a) when personally delivered to any officer of the party
to whom it is addressed, (b) on the earlier of actual receipt thereof or five
(5) days following posting thereof by certified or registered mail, postage
prepaid, return receipt requested, or (c) upon actual receipt thereof when sent
by a recognized overnight delivery service, or (d) upon actual receipt thereof
when sent by telecopier to the number set forth below with telephone
communication confirming receipt and subsequently confirmed by registered or
certified mail, return receipt requested, or by recognized overnight delivery
service to the address set forth below, in each case addressed to the applicable
party at its address set forth below or at such other address as has been
furnished in writing by such party to the other by like notice:

  (A)   If to Obligor:         Insulet Corporation
9 Oak Parks Drive
Bedford, MA 01730
Attention: P. Anthony Diehl
Telecopier: (781) 457-5011         With a courtesy copy to:         Goodwin
Procter LLP
Exchange Place
Boston, MA 02109
Facsimile: (617) 523-1231
Attention: Raymond C. Zemlin
                  Jocelyn M. Arel     (B)   If to Secured Party:        
Deerfield Private Design Fund, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Attention: James E. Flynn
Facsimile: (212) 573-8111         Deerfield Private Design International, L.P.
780 Third Avenue, 37th Floor

6



--------------------------------------------------------------------------------



 



      New York, New York 10017
Attention: James E. Flynn
Facsimile: (212) 573-8111         With a courtesy copy to:         Katten Muchin
Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585
Facsimile: (212) 894-5827
Attention: Robert I. Fisher

     Any requirement under applicable law of reasonable notice by Secured Party
to Obligor of any event shall be met if notice is given to Obligor in the manner
prescribed above at least five (5) days before (a) the date of such event or
(b) the date after which such event will occur.
11. General.
     (a) This Agreement shall be binding upon the assigns or successors of
Obligor and shall inure to the benefit of and be enforceable by Secured Party
and its successors, transferees and assigns.
     (b) Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



Dated in New York, New York as of the date first above written.

              OBLIGOR:
INSULET CORPORATION   SECURED PARTY:
DEERFIELD PRIVATE DESIGN
FUND, L.P.
 
           
By:
  /s/ Duane DeSisto   By:   /s/ James Flynn
 
           
 
  Name: Duane DeSisto       Name James Flynn
 
  Title: President and Chief Executive Officer       Title General Partner
 
                    SECURED PARTY:
DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
 
           
 
      By:   /s/ James Flynn
 
           
 
          Name James Flynn
 
          Title General Partner
 
                    SECURED PARTY:
DEERFIELD PARTNERS, L.P.
 
           
 
      By:   /s/ James Flynn
 
           
 
          Name James Flynn
 
          Title General Partner
 
                    SECURED PARTY:
DEERFIELD INTERNATIONAL LIMITED
 
           
 
      By:   /s/ James Flynn
 
           
 
          Name James Flynn
 
          Title General Partner

8